                                                                                                                 Exhibit
10.16


CONSULTANT AGREEMENT


This agreement is effective September 1, 2008 and is between Dr. Sung Chun
(hereinafter referred to as “Consultant”) and Cardima, Inc., a Delaware
Corporation located in Fremont, California (hereinafter referred to as
“Cardima”).  This agreement supercedes the previous Consultant Agreement between
the Cardima and Consultant which was effective on November 1, 2007 and executed
on December 4, 2007.


Whereas Cardima desires to have Consultant act as general consultant to provide
services to Cardima, and Consultant desires to act as such a Consultant to
Cardima, Consultant and Cardima agree as follows:


1.
SERVICES

Consultant shall serve as Chief Medical Officer to Cardima and will devote such
time and effort as required to perform this role.


These services can be provided via various means including but not limited to
telephonic conference calls, email, etc.  However, the Consultant must
physically make himself available in the Cardima’s office for up to two half
days per week (i.e equivalent of 1 full day).  Consultant will perform services
as directed by the Chairman and / or CEO.  The scope and duration of the
engagement may be changed or extended by mutual agreement of Cardima and
Consultant.


2.             TERM
The term of this agreement shall be for 12 months commencing on the effective
date.  Extensions shall be permitted upon written mutual consent.  This
agreement may be terminated by either party at any time during the consulting
relationship with or without cause and with or without explanation.


3.             COMPENSATION
Cardima shall pay Consultant at the rate of $10,000.00 per month for
services.  If Consultant is required to travel on behalf of Cardima for more
than three work days per month, Consultant will receive additional compensation
that will be negotiated on a case by case basis.  In addition to the 150,000
existing stock options that Consultant was previous awarded on December 23,
2007, Consultant will receive the following additional stock option grants
subject to the approval of the Board of Directors:


·  
300,000 stock options to vest over a 3 year period per the vesting terms of the
Cardima 2007 Stock Option Plan, and

·  
A further 300,000 stock options to vest upon FDA approval of Cardima’s EP
ablation system.



Out-of-pocket expenses including local travel and phone calls shall be paid by
Consultant.  Cardima shall reimburse Consultant for any pre-approved out-of-area
travel.  Once approved, consultant is responsible for making his or her own
arrangements using the most economical route, traveling coach class.  Consultant
will bill Cardima on his or her regular invoice, payable as indicated above.


4.             TAXES
Consultant acknowledges and agrees that it shall be Consultant’s sole obligation
to report as self-employment income all compensation for services received by
Consultant from Cardima.  Consultant agrees to indemnify Cardima and hold
Cardima harmless to the extent of any obligations imposed by law on Cardima to
pay any withholding taxes, social security, unemployment or disability
insurance, or similar items in connection with any payments made to consultant
by Cardima for Consultant’s services.
 
 
1

--------------------------------------------------------------------------------

 


5.             CONFIDENTIAL INFORMATION
Consultant’s rendering of services to Cardima creates a relationship of trust
and confidence between Cardima and Consultant.  During and after Consultant’s
rendering of services to Cardima, Consultant will not use or disclose or allow
anyone else to use or disclose any confidential information or knowledge
relating to Cardima, its employees, products, suppliers or customers, except as
may be necessary in the performance of Consultant’s work for Cardima or as may
be authorized in advance by appropriate officials of Cardima.


Consultant will not disclose directly or indirectly to any third party or
parties any information or knowledge Consultant may acquire with respect to
innovations, business strategies, financial information, employee lists,
customer lists, inventories, designs, methods, systems, improvements, trade
secrets, or other private or confidential matters of Cardima without Cardima’s
prior written consent.


6.
Ownership of Inventions:  All inventions, discoveries, and improvements, related
to Cardima Confidential Information conceived or reduced or practice or
otherwise developed by Recipient or Recipient’s employees during the course of
work under this Agreement (hereinafter DEVELOPMENTS), shall be the sole and
exclusive property of Cardima.  Recipient and Recipient’s employees hereby agree
to assign to Cardima or its designee, without further consideration, Recipient’s
and Recipient’s employees’ entire right, title, and interest in and to
DEVELOPMENTS.  Recipient and Recipient’s employees shall disclose promptly and
in writing to Cardima all DEVELOPMENTS made by Recipient or Recipient’s
employees.  Recipient and Recipient’s employees shall assist Cardima (at
Cardima’s expense) to obtain and enforce any and all proprietary rights relating
to DEVELOPMENTS, including patents, trademarks, copyrights and mask work rights.

 
The foregoing obligations relating to DEVELOPMENTS shall survive expiration or
termination of this Agreement for any reason.


7.             CONFLICT OF INTEREST
Consultant represents that Consultant has no other agreements or commitments
which would hinder Consultant’s performance of obligations under this Agreement,
and that Consultant will not enter into any such agreements.


8.             RETURN OF COMPANY MATERIALS
Upon termination of Consultant’s services to Cardima, Consultant will promptly
return to Cardima, and will not take with Consultant or use, all items of any
nature that belong to Cardima.


9.             STATUS AS CONSULTANT
Consultant understands and agrees that Consultant is an independent contractor
and that Consultant is not an agent or employee of Cardima and has no authority
to bind Cardima by contract or otherwise.


10.           ASSIGNMENT
Consultant agrees that Consultant may not assign this agreement or delegate
duties herein without Cardima’s prior written consent.


IN WITNESS WHEREOF, the parties have duly executed this Agreement
this                                                                                                                                           
day of September, 2008.



     
Dr. Sung Chun
Consultant
 
Tony Shum, Chairman of the Board of Directors
CARDIMA, Inc.


 
 
 
2